DETAILED ACTION
This office action is in response to the amendments/remarks filed on 02/16/2022. Claims 10-18 are pending; claims 10, 15-16, 18 has been amended; claims 1-9 are canceled.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
The previous drawings objections have been withdrawn in light of the replacement sheet to Figs.1, 15, amendment to the specification and argument on page 7, third paragraph. 
The previous claim objection has been withdrawn in light of the amendment to claim 18.
The previous rejections under 35 USC 112 (d) has been withdrawn in light of the amendment to claim 15.
Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of record alone or in combination neither discloses nor renders obvious a friction clutch for a motor vehicle powertrain; specifically, “a second support part rotationally fixed to the input shaft” and in combination with the remaining structure of claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Knowles (US 8863926) discloses apparatus having input shaft 18, first clutch 60, first support part 72 and spring as shown in Fig.2. 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659